Citation Nr: 0730115	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-39 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-operative 
residuals of lumbosacral spondylosis.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
September 1978 and also had prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision that 
denied the veteran's claims for service connection for 
bilateral hearing loss, tinnitus, post-operative residuals of 
lumbosacral spondylosis, a right knee disability, a left knee 
disability, status-post fracture of the left wrist, torn 
cartilage of the pelvic bone, a right leg disability, a 
bilateral eye disability, a right hand disability, a left 
hand disability, a kidney disability, and a right arm 
disability.  The veteran disagreed with this decision in 
September 2004.

In a November 2004 rating decision, the RO granted the 
veteran's claim for service connection for status-post 
fracture of the left wrist, assigning a zero percent rating 
effective August 15, 2003 (the date that VA received this 
claim).  There is no subsequent correspondence from the 
veteran expressing disagreement with the rating or effective 
date assigned.  Accordingly an issue relating to a left wrist 
fracture is no longer in appellate status.  See Grantham v. 
Brown, 114 F .3d 1156 (1997).

The veteran perfected a timely appeal on the remaining 
service connection claims in November 2004 and requested a 
Travel Board hearing, which was held before the undersigned 
Acting Veterans Law Judge in March 2007.

In a written statement submitted at the March 2007 hearing, 
the veteran withdrew his claims for service connection for 
torn cartilage of the pelvic bone, a right leg disability, a 
bilateral eye disability, a right hand disability, a left 
hand disability, a kidney disability, and a right arm 
disability.  See 38 C.F.R. § 20.204.

The issues of entitlement to service connection for post-
operative residuals of lumbosacral spondylosis, a right knee 
disability, and a left knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

The veteran was not treated for hearing loss or tinnitus 
during active service; the competent medical evidence shows 
that his currently diagnosed bilateral hearing loss and 
tinnitus are not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Tinnitus was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), generally requesting the 
claimant to provide evidence in his or her possession that 
pertains to the claims.  

The RO provided the appellant with notice of the Dingess 
requirements in March 2006.  Although notice of those 
requirements was after the August 2004 RO decision that is 
the subject of the current appeal, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claims for service connection for bilateral hearing loss and 
for tinnitus were subsequently readjudicated in a September 
2006 statement of the case.  The veteran has not alleged any 
prejudice as a result of the untimely notification of the 
Dingess requirements, nor has any been shown.  As the claims 
of service connection for hearing loss and tinnitus are 
denied herein, no new disability rating or effective date for 
award of benefits will be assigned.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Service Connection for Hearing Loss and Tinnitus

The veteran contends that he incurred bilateral hearing loss 
and tinnitus during active service as a result of exposure to 
gunfire while working on a rifle range and during grenade 
training as a drill sergeant in the U.S. Army.

Service connection may be presumed for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. 3.307, 3.309 (2006).  This presumption is rebuttable 
by probative evidence to the contrary.

For the purposes of applying VA laws and regulations, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when the speech recognition scores using the 
Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 
3.385.

The veteran's service medical records show the he denied any 
history of ear trouble or hearing loss at his enlistment 
physical examination in October 1970.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
-5
5
10
LEFT
15
15
5
5
15

The veteran was not treated for any complaints of ringing in 
the ears (or tinnitus) or hearing loss during active service.

On an annual physical examination in November 1974, the 
veteran reported that he was in good health and again denied 
any medical history of hearing loss or tinnitus.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
X
15
LEFT
15
15
5
X
25

The veteran again denied any relevant medical history at his 
separation physical examination in July 1978.  The veteran's 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
X
30
LEFT
20
20
20
X
30

VA clinical records show that, on audiology examination in 
October 2004, the veteran complained of hearing loss and 
constant tinnitus since 1974.  The VA examiner reviewed the 
veteran's claims file and noted that the veteran had normal 
hearing "throughout his military career."  The veteran 
reported working "around a variety of noise" during active 
service.  Following service separation, he worked with heavy 
equipment for 20 years.  His hobbies included working with 
power tools and chain saws.  He did not use hearing 
protection in any of these environments.  The veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
65
55
LEFT
15
15
30
60
60

Speech audiometry revealed speech recognition ability of 
94 percent in each ear.  The VA examiner stated that the 
veteran's pure tone and speech audiometry results suggested a 
mild to severe high frequency sensorineural hearing loss with 
excellent speech recognition ability bilaterally.  The VA 
examiner concluded that, because the veteran had normal 
hearing at service separation and a long history of noise 
exposure following separation, it was not likely that the 
veteran's hearing loss and tinnitus was the result of in-
service acoustic trauma.

The veteran testified in March 2007 that he was exposed to 
significant in-service acoustic trauma while working on a 
rifle range and during grenade training as a drill sergeant 
in the U.S. Army.  He testified that he was not provided 
hearing protection and using hearing protection would have 
interfered with his ability to lead his men effectively as a 
drill sergeant.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

There is no evidence of any organic disease of the central 
nervous system, either manifested in service or within the 
first post-service year, to warrant service connection on the 
basis of presumptions referable to chronic diseases.

The Board finds that service connection for bilateral hearing 
loss and for tinnitus is not warranted.  The medical evidence 
shows that there were no complaints of or findings recorded 
during active service showing any hearing loss or tinnitus.  
The veteran was first treated for hearing loss and tinnitus 
in October 2004, or more than 26 years after his service 
separation in September 1978, when the VA audiologist 
diagnosed bilateral hearing loss and tinnitus.  However, as 
the VA examiner concluded in October 2004, the veteran's 
bilateral hearing loss and tinnitus were not related to any 
in-service acoustic trauma.  The rationale for this opinion 
was that the veteran's hearing was normal at service 
separation and he reported a long post-service history of 
noise exposure without hearing protection.  There is no 
competent contrary opinion of record linking the veteran's 
currently diagnosed bilateral hearing loss and tinnitus to 
any incident of or finding recorded during active service.  
Since the veteran's current hearing loss and tinnitus are not 
linked to active service, see Ledford, supra, the Board finds 
that service connection for bilateral hearing loss and 
tinnitus is precluded.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran has contended that his current postoperative 
residuals of lumbosacral spondylosis and bilateral knee 
disabilities are related to active duty as a parachutist.  To 
date, however, the veteran's service personnel records have 
not been obtained.

The RO also should obtain the veteran's up-to-date VA and 
private treatment records for postoperative residuals of 
lumbosacral spondylosis and left and right knee disabilities.  
The veteran testified at his May 2007 Travel Board hearing 
that he had been treated at a VA outpatient clinic for his 
postoperative residuals of lumbosacral spondylosis and was 
currently receiving treatment from private physicians for 
this disability.  He also testified that he had undergone 
back surgery in February 2007.  A review of the claims file 
shows that the most recent VA treatment records are dated in 
October 2004 and his most recent private treatment records 
are dated in April 2006.  VA is on constructive notice of all 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, 
the veteran's updated VA treatment records should be 
obtained.  

In a letter date-stamped as received at the RO in May 2005, 
Dr. Brian E. Bull stated, "It is certainly reasonable that 
[the veteran's] symptoms of back and knee pain could be 
related to jumping from airplane[s] as a parachutist in the 
military."  (Emphasis added).  In April 2006, Dr. Patrick 
Cindrich stated, "It is my opinion to medical probability 
that [the veteran's] current condition is related to his 
military service, specifically related to his parachute 
service."  (Emphasis added).  

The veteran should be afforded VA examinations that include 
competent opinions addressing the contended causal 
relationships between the veteran's postoperative residuals 
of lumbosacral spondylosis, his left and right knee 
disabilities, and active service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center (NPRC), St. Louis, Missouri, and 
request the veteran's complete service 
personnel records.  Once obtained, 
associate the service personnel records 
with the claims file.  A copy of any 
response(s) from NPRC, to include any 
negative reply, should be associated with 
the claims file.

2.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for postoperative residuals of 
lumbosacral spondylosis, a right knee 
disability, and/or a left knee disability 
since his separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

3.  Thereafter, schedule the veteran for 
appropriate VA examinations to determine 
the current nature and likely etiology of 
the veteran's postoperative residuals of 
lumbosacral spondylosis and right and left 
knee disabilities.  The claims folder and 
a copy of this remand should be made 
available to the examiner for review as 
part of the examination.  Based on the 
examination and review of the claims 
folder, the examiner should express an 
opinion as to the following: 

whether it is at least as likely as not (a 
50 percent or greater probability) that 
the veteran's postoperative residuals of 
lumbosacral spondylosis began during 
service or were causally linked to any 
incident or finding recorded during 
service, to include the complaints of back 
pain noted in the service medical records; 
and   

whether it is at least as likely as not (a 
50 percent or greater probability) that 
the veteran's any currently demonstrated 
right knee disability and/or left knee 
disability began during service or was 
causally linked to any incident or finding 
recorded during service.

4.  Thereafter, the RO should readjudicate 
the claims for service connection for 
postoperative residuals of lumbosacral 
spondylosis, a right knee disability, and 
for a left knee disability.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


